DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 7 are amended. Claim 2 is cancelled. Claims 16-21 are newly added. Currently claims 1 and 3-21 are under review. 

Response to Arguments
The Applicant’s arguments with respect to claims 1 and 3-21 have been fully considered and are persuasive.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jorge Kina on March 19, 2021.
Please amend as follows: 
1.	(Currently Amended)  An organic light emitting display panel comprising:
a plurality of gate lines, each gate line of the plurality of gate lines connected to a gate terminal of multiple switching transistors, the gate lines for supplying gate pulses to the switching transistors;

a plurality of subpixels defined by the plurality of gate lines and the plurality of data lines, wherein:
each subpixel of the plurality of subpixels comprises an organic light emitting diode (OLED) and a pixel driving circuit driving the organic light emitting diode,
a first subpixel, a second subpixel, a third subpixel, and a fourth subpixel adjacent to one another define a unit pixel,
the first subpixel is a white subpixel, and
the pixel driving circuit of the second subpixel is directly connected to the pixel driving circuit of the first subpixel, the second subpixel defined by a second subpixel gate line from the plurality of gate lines and a second subpixel data line from the plurality of data lines, and
wherein the pixel driving circuit of the second subpixel comprises:
a switching transistor having a first terminal connected to the second subpixel data line; and
a driving transistor controlling a level of a current output to an organic light emitting diode of the second subpixel according to a data voltage transferred through the switching transistor, the driving transistor having a first terminal connected to a power supply line, a second terminal connected to the OLED of the second subpixel, and a gate terminal connected to a second terminal of the switching transistor, and

wherein the second subpixel is configured to be turned on by the pixel driving circuit of the first subpixel.

7.	(Currently Amended)  An organic light emitting display panel comprising:
a plurality of gate lines, each gate line of the plurality of gate lines connected to a gate terminal of multiple switching transistors, the gate lines for supplying gate pulses to the switching transistors;
a plurality of data lines, each data line of the plurality of data lines connected to multiple switching transistors, the data line for providing data voltages to be transferred to driving transistors through the switching transistors according to the gate pulses supplied through the plurality of gate lines; and
a plurality of subpixels defined by the plurality of gate lines and the plurality of data lines, wherein:
each subpixel of the plurality of subpixels comprises an organic light emitting diode (OLED) and a pixel driving circuit driving the organic light emitting diode,
a first subpixel, a second subpixel, a third subpixel, and a fourth subpixel adjacent to one another define a unit pixel,
the first subpixel is a white subpixel, and

wherein the pixel driving circuit of the second subpixel comprises:
a switching transistor having a gate terminal connected to the second subpixel gate line; and
a driving transistor controlling a level of a current output to an organic light emitting diode of the second subpixel according to a data voltage transferred through the switching transistor, the driving transistor having a first terminal connected to a power supply line, a second terminal connected to the OLED of the second subpixel, and a gate terminal connected to a second terminal of the switching transistor, and
wherein the second subpixel data line is disconnected from a first terminal of the switching transistor such that there is a disconnection at the first terminal of the switching transistor to form an open-circuit between the second subpixel data line and the switching transistor of the pixel driving circuit of the second subpixel,
wherein the second subpixel is configured to be turned on by the pixel driving circuit of the first subpixel.

19.	(Currently Amended)  The organic light emitting display panel of claim 1, wherein the driving transistor of the pixel driving circuit of the second subpixel is directly connected to the driving transistor of the pixel driving circuit of the first subpixel.
the first terminal of the switching transistor of the pixel driving circuit of the second subpixel.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches an OLED display panel, where the OLED display panel comprises a plurality of gate lines, a plurality of data lines, and a plurality of subpixels defined by the plurality of gate lines and the plurality of data lines, wherein each subpixels comprises an organic light emitting diode driven by a pixel driving circuit, a first subpixel that is a white subpixel, a second subpixel, a third subpixel, a fourth subpixel, and the pixel driving circuit of the second subpixel is directly connected to the pixel driving circuit of the first subpixel, the second subpixel defined by the second subpixel gate line from the plurality of gate lines and a second subpixel data line from the plurality of data lines, wherein the pixel driving circuit of the second subpixel comprises: a switching transistor connected to the data line, and a driving transistor controlling a level of current output to an organic light emitting diode of the second subpixel according to a data voltage transferred through the switching transistor, and wherein (A) a gate terminal of the switching transistor is disconnected from the second subpixel gate line such that there is a disconnection at the gate terminal of the switching transistor to form an open-circuit between the second subpixel gate line and the switching transistor of the pixel driving circuit of the second subpixel or (B) wherein the second subpixel data line is disconnected from a first terminal of the switching transistor such that three is a disconnection at the first terminal of the switching transistor to form an open-circuit between the second subpixel data line and the switching transistor of the pixel driving circuit of the second subpixel . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955.  The examiner can normally be reached on Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/DONNA V BOCAR/Examiner, Art Unit 2621


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621